Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention including a method for manufacturing lamination stacks:
in regard to claim 1, with the limitations of combining the laminations in a lamination storage to form a lamination stack, and heating the laminations of the lamination stack partially or completely in the lamination storage to cure the heat-curing adhesive;
in regard to claim 8, with the limitations of combining the laminations to form a lamination stack, heating with a heat source the laminations of the lamination stack partially or completely in a lamination storage to cure the heat-curing adhesive, and briefly deactivating the heat source at one or more of the laminations of the lamination stack so that said one or more laminations do not reach a temperature at which the heat-curing adhesive cures to produce an adhesive bond, causing said one or more laminations to not adhesively bond within the lamination stack so that a separation within the lamination stack is produced.
 
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 25, 2021